Title: To James Madison from Josef Yznardy, 20 December 1806
From: Yznardy, Josef
To: Madison, James



Dear Sir
Consular Office of the United States Cadiz20th. December 1806.

Referring to what I had the honor of addressing you on the 10th. Ultimo, the object of the present will be to advise you of an Armistice having taken place between the French and Prussians, without being able to penetrate what will be the results; and to inform you that the United States Ship Constitution H. G. Campbell Commander arrived in this Bay from Lisbon on the 10th.
I have been so verry ill last Week that the Doctors ordered I should receive the rights of the Church which took place on the 13th. but thanks to the Almighty I have escaped and am restablishing verry fast.
In virtue of a representation received from the French Consul, I addressed Commodore Campbell enclosing him Copies of the same, to which he answer’d; in consequence of the contents when I was expecting a Statement to satisfy the French Consul I was informed that he had Sailed on the 16th. leaving me without Knowing what to reply; all which I take the liberty to inform you for your government.
That you may be compleatly informed of the satisfaction which every individual of this Office gives, I take the liberty of enclosing you an Original proof of the same; therefore I hope that you will be perfectly convinced that our only ambition is to cumply in every respect with our duty, and that you will not be laid in to error by false and malicious representations.  With Sentiments of high Consideration, I am Dear Sir, Your devoted & most obt. Servt

Josef Yznardy


P.S.  22d. The King of Prussia has not thought proper to ratify the Suspension of Arms.  By what I am informed Comodore Campbell settled directly with Admiral Rosily respecting the Seamen.24th.  I enclose you Copy of a Circular received this  from said Comodore Campbell.

